DETAILED ACTION
Remarks

The instant application having Application No. 16/694,415 filed on November 25, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-18 and 20-21 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on April 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,554,744 and 10,547,676 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

Examiner’s Statement of Reasons for Allowance
Claims 1-18 and 20-21 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-18 and 20-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Dazzi et al. (US Patent Publication No. 2011/0191439 A1) discloses ingesting media on a content distribution network includes obtaining media content in a media content ingestion system, storing the media content on a home storage volume of a data storage structure, and replicating the media content across multiple storage volumes on the data storage structure based on a set of data associated with the media content. 
Prior art of record Mathur (US Patent Publication No. 2014/0244386 A1) discloses an online system stores a plurality of browsing histories for its users, each browsing history associated with a user's user identifying information. Based on a request for an advertisement from a client device that identifies a user and indicates the user does not have an existing session with the online system, the online system compares the identified user's browsing history to other stored browsing histories. Users associated with stored browsing histories similar to the identified user's browsing history are identified and user profiles of the identified users having an established session with the online system are identified. One or more common characteristics of the identified user profiles are used to select an advertisement for presentation to the user.
Prior art of record Shaw et al. (US Patent Publication No. 2002/0083148 A1) discloses a method for sender initiated caching of personalized content is disclosed. In the preferred embodiment, the method includes receiving information from an access service provider about one or more users, wherein the received information includes information about the content preference of the users; and providing content to the access provider for caching in close proximity to the users, wherein the provided content is based at least in part on the content preference of the users, and wherein the content is provided for caching prior to receiving a request for content from the users. The caching of the content is preferably initiated by the sender of the content, for example the content provider. 
Prior art of record Kohen et al. (US Patent No. 8,997,240 B1) discloses a system and method for generating user authentication challenges based at least in part on an account owner's social network activity information. A login request including an account owner's correct username and password as well as additional login information is received from a user. The login attempt is detected as a potentially fraudulent based on the additional login information from the user. The account owner's social network activity information is analyzed. An authentication challenge based at least in part on the account owner's social network activity information is generated and sent for display. The login request is allowed or denied based on the completion on the authentication challenge. 
Prior art of record Leighton et al. (US Patent No. 6,108,703) discloses a network architecture or framework that supports hosting and content distribution on a truly global scale. The inventive framework allows a Content Provider to replicate and serve its most popular content at an unlimited number of points throughout the world. The inventive framework comprises a set of servers operating in a distributed manner. The actual content to be served is preferably supported on a set of hosting servers (sometimes referred to as ghost servers). This content comprises HTML page objects that, conventionally, are served from a Content Provider site. In accordance with the invention, however, a base HTML document portion of a Web page is served from the Content Provider's site while one or more embedded objects for the page are served from the hosting servers, preferably, those hosting servers near the client machine. By serving the base HTML document from the Content Provider's site, the Content Provider maintains control over the content. 
Prior art of record Walker et al. (US Patent Publication No. 2010/0082576 A1) discloses automatic systems and methods for associating objects in databases of a web site by rate-based tagging. The frequencies of users entering specific tag terms for objects stored in the databases of the web site are used to determine hard associations between objects and tag terms and between objects. When the frequencies of user tags exceed established thresholds, hard associations between objects and tag terms are established. When objects are identified or determined to have hard association with tag terms, the objects are determined to be more clearly associated with the corresponding tag terms. Therefore, they should be highlighted or featured in more prominent locations on web pages of the web site to increase users' confidence in content of the web site. To identify hard-associated objects, more weights can be assigned to the hard-associated objects, which allows them to be more likely to be selected for display in prominent locations. In addition, objects that are determined to have hard associations with tag terms can also have hard associations with one another due to the common tag terms they share. The hard association relationship between objects can be displayed through links to associated objects when an object is selected for display. 
Prior art of record Diab (US Patent Publication No. 2013/0091207 A1) discloses a content hosting environment enables content that is to be uploaded to a social network to be distributed and transcoded in an automated and adaptive manner to facilitate or improve content hosting. Content items may be distributed to different locations, such as social devices in a social network, a cloud computing system, or the like, based upon real or projected demand for the content item, user selections, content item properties, or the like. Instances of content items can be transcoded to different formats based upon real or projected demand for the content item, user selections, content item properties, or the like. Distributions and transcodings of instances of content items can be changed due to changed demand, elapse of a period of time, or the like.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “obtaining, by a computing device, content originating from a user of a computer network and published on the computer network; determining, by the computing device, locations of a subset of third party users of the computer network who are likely to retrieve the content based on historical access patterns of the third party users, wherein the subset of the third party users are associated with the user on the computer network from whom the content is obtained; determining, by the computing device, network usage patterns of the subset of third party users; determining, by the computing device, that one or more of the subset of third party users meets a threshold value for a predetermined type of information accessed based on the network usage patterns; determining, by the computing device, one or more servers nearest to each of the one or more of the subset of third party users; and selectively replicating, by the computing device, the content for storage on respective ones of the one or more servers nearest the locations of the one or more of the subset of third party users meeting the threshold value for the predetermined type of information accessed, wherein the threshold value is a percentage of the subset of third party users above a predetermined percentage of all third party users associated with the user on the computer network.”

Independent claims 10 is similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168